Citation Nr: 0702339	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
disability of the eyes (claimed as a residual of a head 
injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, that declined to reopen the claim for service 
connection for right eye disability.  In a decision dated in 
November 2002, the RO reopened the claim for service 
connection for loss of visual acuity but denied the claim on 
its merits.


FINDINGS OF FACT

1.  In a decision dated in July 1992, the RO denied service 
connection for right eye disability.

2.  The evidence received since the July 1992 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for a disability of the eyes (claimed 
as a residual of a head injury).

3.  The veteran's only current bilateral eye disorder has 
been diagnosed as refractive error.


CONCLUSIONS OF LAW

1.  The July 1992 rating action denying service connection 
for right eye disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (1992 & 2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
disability of the eyes (claimed as a residual of a head 
injury).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  A disability of the eyes was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2002.  
The RO notice dated in July 2002 informed the veteran that he 
could provide evidence to support his claim for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  A similar letter was mailed to the veteran in March 
2006.  The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the July 2002 notice letter.  He was provided 
notice of the elements of service connection in the March 
2006 letter.  

Recognition is also given to the fact that full VCAA 
notification was not sent prior to the initial adjudication 
of the veteran's claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  VA treatment 
records are on file.  No other records have been identified.  
Multiple VA examinations have been conducted.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claim for 
service connection for loss of visual acuity and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines noted above, the Board finds that the veteran has 
submitted new and material evidence.  The claim concerning 
entitlement to service connection for a disability of the 
eyes will be reopened.  

Service connection for a right eye disability was denied by 
the RO in July 1992.  In pertinent part, the RO found the 
evidence of record, which consisted of service medical 
records and outpatient treatment reports from the Houston VA 
Medical Center (VAMC), failed to establish that the veteran 
had a current disability of right eye.  Notice of the 
decision was mailed to the veteran in July 1992.  The veteran 
did not submit a timely substantive appeal.  The July 1992 
rating decision therefore became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The evidence received by VA after the July 1992 rating 
decision includes multiple records and reports that diagnose 
the veteran as having a refractive error of both eyes.  An 
August 2002 report from the veteran's primary care provider 
indicates that the veteran suffers from symptoms of "visual 
complications" that are possibly the result of an in-service 
head injury.  This evidence is presumed credible to the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi.

The aforementioned evidence (VA treatment records and 
reports) is not cumulative or redundant of the evidence 
previously of record, since it provides current medical 
evidence of a disability of the eyes (refractive error) and 
links that disability to the veteran's active service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The newly 
submitted VA treatment records and reports are therefore new 
and material; consequently, the claim for service connection 
for a disability of the eyes is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  Here, as noted above, the RO also 
reopened the matter and considered the issue of service 
connection on its merits.  Further, the statement of the case 
provided the veteran with the laws and regulations pertaining 
to service connection. The veteran has also provided argument 
addressing his claim on the merits.  Accordingly, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

According to 38 U.S.C. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Service medical records confirm that the veteran suffered a 
head injury in January 1972.  A neurological examination was 
"rather non-productive" except for a marked visual acuity 
loss bilaterally and fields that seemed to be abnormal.  The 
veteran was referred for an ophthalmology examination.  He 
was tested under several conditions and gave a response of a 
visual acuity of 20/200 bilaterally.  However, the examiner 
noted that the veteran's responses were not consistent.  
Stereo testing revealed a response much poorer than what 
would be demonstrated with a visual acuity of 20/200.  The 
examiner said the visual fields at one meter and two meters 
suggested "hysterical or voluntary inaccurate response."  
He also observed that the veteran had no difficulty 
maneuvering in a dimly lighted, strange room with many small 
obstacles, which was inconsistent with such markedly 
constricted fields.  The veteran was eventually diagnosed as 
having post-concussive syndrome.  A discharge examination 
dated in August 1972 indicated that the veteran's eyes, 
ophthalmoscopic, pupil, and ocular motility were all normal.  
His uncorrected vision was 20/20 bilaterally.

Post-service medical evidence includes treatment records from 
the Houston VAMC showing that the veteran has been seen for 
complaints of vision problems.  An October 2002 treatment 
note indicated that the veteran gave a history of vision 
problems since suffering a head injury in service.  On 
examination, he had an uncorrected visual acuity of 20/30 
bilaterally that was correctable to 20/20 bilaterally.  
Extraocular eye movements were full.  There was no evidence 
of diplopia.  Slit lamp examination was within normal limits. 
The diagnosis was refractive error of both eyes.  The 
examiner noted that there was no evidence of residual visual 
disturbances such as traumatic optic neuropathy.  No other 
disability of the eyes was identified.  A February 2003 
evaluation indicated that the veteran's right eye had poor 
fixation and questionable reliable response.  

In August 2005, the veteran was seen for complaints of right 
eye pain and visual complications.  A complete eye 
examination was conducted.  The veteran had a normal 
fundoscopy on each side.  Reference was made to the February 
2003 evaluation as well as testing conducted during a May 
2005 VA examination (discussed below).  In this regard, the 
examiner stated that the visuals fields from the May 2005 
examination had too many false positives, negative errors, 
and fixation losses to interpret.

As noted above, the record includes an August 2002 report 
from the veteran's primary care provider, physician's 
assistant (PA).  The PA indicated that the veteran was 
initially seen by the mental health triage in June 2002 for 
complaints of headaches and visual complications.  The 
veteran was noted to have given a history of military head 
trauma.  In this regard, the PA stated that it was 
"possible" that the veteran's symptoms were due to his in-
service head injury.  A diagnosis of the "visual 
complications" experienced by the veteran was not rendered.  

Consideration has also been given to reports of VA 
examinations.  When he was examined in October 2002, a 
neurological examiner diagnosed the veteran as having 
subjectively decreased visual acuity.  No opinion was given 
as to the etiology of the loss.  

In May 2005, the veteran was afforded a complete eye 
examination.  Reference was made to the findings of the 
February 2003 treatment note.  The assessment was that the 
veteran had good best corrected visual acuity of 20/20 in 
both eyes.  Visual field testing was noted to be inconclusive 
and not consistent with the rest of the examination.  

The veteran was examined again in August 2005.  Humphrey 
visual field testing revealed full and normal fields in both 
eyes with good reliability and fixation.  Following a review 
of the claims folder, the examiner observed that the 
aforementioned August 2005 evaluation had shown no 
neurological deficits to either eye, and that the examination 
itself had been essentially normal.  She also noted that 
there were no documented eye examination or neuroimaging 
associated with the veteran's in-service head injury.  In 
that regard, she indicated that any opinion on the etiology 
of the veteran's visual symptoms would be mere speculation 

In view of the foregoing, the Board holds that service 
connection for a disability of the eyes is not warranted.  
There is no medical evidence of current eye disability other 
than refractive error.  Refractive error is not considered a 
disease or disability within the applicable legislation 
providing for service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  Given that there is no other medical evidence of 
record documenting current eye pathology; the Board finds 
that there is no evidence of a current eye disability for VA 
compensation purposes.  Indeed, the August 2005 evaluation 
and March 2003 VA examination strongly suggest that the 
veteran is fabricating any claimed disability other than 
refractive error.  Thus, in the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The August 2002 opinion that associated the veteran's visual 
complications to his active service has been duly considered.  
However, as noted above, that report merely indicated it was 
"possible" that the veteran's visual complaints were 
related to his in-service head injury.  The report did not 
diagnose a disability of the eyes.  Moreover, to the extent 
that report could be interpreted as an opinion relating the 
veteran's refractive disorder (his only diagnosed eye 
disorder) to his active service, the Board finds the report 
too speculative to provide any probative value.  The Court 
has long held that service connection may not be granted 
based on a speculative medical opinion.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection).

Consideration has been given to the veteran's allegation that 
his in-service head injury caused his current vision 
problems.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

Based on the above analysis, the Board finds that the 
veteran's current bilateral eye disorder (refractive error) 
is unrelated to the head injury he suffered in service.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a disability of the eyes and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for a disability of the 
eyes (claimed as a residual of a head injury) is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


